DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2022 has been entered.
 This Office Action details reasons for allowance.  Claim(s) 6, 19 and 20 have been canceled.  Claim(s) 1 has been amended.  Claim(s) 1, 3, 5 and 7-17 are in condition for allowance.

Terminal Disclaimer
The terminal disclaimer filed on 16 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,393,263; US Patent No. 9,149,422; US Patent No. 9,408,797; US Patent No. 9,737,633; US Patent No. 9,950,092; US Patent No. 9,962,464; US Patent No. 10,624,988; US Patent No. 10,994,049; US Patent No. 11,000,626 have been reviewed and is accepted. The terminal disclaimer has been recorded.

The terminal disclaimer filed on 16 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/735,532 has been reviewed and is accepted. The terminal disclaimer has been recorded.




Withdrawn Rejections
Applicant’s amendment, filed 16 February 2022, with respect to the rejection of claim 6 under 35 U.S.C. § 112, second paragraph, for indefiniteness, has been fully considered and is persuasive because the claim has been canceled. The rejection is hereby withdrawn.

Conclusion
Accordingly, claims 1, 3, 5 and 7-17 (renumbered 1-14) currently amended are sufficient to place the application in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759